Citation Nr: 1717719	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  13-34 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1965 to August 1966.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of the claims was transferred to the RO in Boise, Idaho.  The Veteran testified before the undersigned in a July 2014 hearing.  A transcript of that hearing is of record. 

In June 2015, the Board denied service connection for bilateral hearing loss.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims.  In a March 2016 Order, the Court granted a Joint Motion for Partial Remand, vacating the Board's decision regarding the claim for service connection for bilateral hearing loss.  

In June 2016, the Board remanded the claims for further development.  In light of treatment records that have been obtained and associated with the record, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  


FINDINGS OF FACT

1.  Hearing loss disability did not have its onset during active service, was not caused by an event, injury, or disease in active service, and did not manifest to a compensable degree within one year of separation from active service.

2.  A heart disability, primarily diagnosed as congestive heart failure, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to the Veteran's service.  

CONCLUSION OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1132, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2016).

2.  The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in January 2012.

The Board also finds that VA's duty to assist has been satisfied.  VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA provides a claimant an examination or obtains a medical opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A medical opinion is adequate when it is based on consideration of a Veteran's medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran was provided with multiple VA examinations, most recently in December 2016.  The examiners reviewed the record, considered the Veteran's contentions, and provided an explanation and rationale for all opinions.  Therefore, the Board finds that the VA medical opinions are adequate.  The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may also be established for certain chronic diseases, including sensorineural hearing loss and cardiovascular disease, manifested to a compensable degree within a presumptive period following separation from service  38 C.F.R. §§ 3.307, 3.309 (2016).  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 519 (1996).  

Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The failure to meet the criteria at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant may establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  38 C.F.R. § 3.303 (2016); Heuer v. Brown, 7 Vet. App. 379 (1995).

The Veteran contends that he has bilateral hearing loss due to excessive noise exposure in service.  In the October 2011 claim for service connection, the Veteran stated he worked on the flight line as a mechanic and was subjected to noise from helicopters and fixed wing planes.  The Veteran's service separation form shows that he served as a helicopter engine mechanic.  His assertion of exposure to loud noise is consistent with the circumstances of his service.  Therefore, the Board concedes noise exposure as a result of the Veteran's duties during service.

An August 1966 report of medical examination shows that the Veteran's hearing was normal at separation from service.  A May 1970 report of medical examination for a period of Air Force Reserve duties found the Veteran had normal hearing four years after separation from active service.

In November 2011 VA medical records, the Veteran complained of decreased hearing sensitivity with increasing difficulty discriminating speech, particularly in the presence of background noise.  The Veteran reported hearing a hissing noise for many years, and stated he believed it began during service.  Tests indicated mild sloping to severe sensorineural hearing loss above 3000 Hertz.  

In a February 2012 lay statement, the Veteran's wife stated the Veteran described buzzing in his ears while he was in helicopter school.  In a November 2013 lay statement, the Veteran's wife stated the Veteran had a hard time hearing what she was saying around the time he was working on the flight line.  

At a January 2013 VA audiology examination, the Veteran reported difficulty hearing his wife and noted that he had to turn the television volume up.  He reported military noise exposure due to explosions and gunfire in basic training.  The Veteran denied occupational noise exposure, but reported recreational noise exposure due to hunting.  The examiner diagnosed bilateral sensorineural hearing loss.  The examiner opined that the hearing loss was less likely than not caused by or a result of service, noting that the Veteran's hearing was normal on entry and exit from service, and four years after separation from service.  

At a July 2014 hearing, the Veteran reported that he worked with helicopter engines as a mechanic during service.  He stated that he was never provided hearing protection during service.  The Veteran stated he did not realize he had hearing loss at a young age, and first noticed it when he was in his thirties.  He reported his hearing loss was gradually getting worse.

At a December 2016 VA audiology examination, the Veteran reported difficulty hearing in crowds and in restaurants.  He also reported having to ask others to repeat themselves frequently.  The examiner diagnosed bilateral sensorineural hearing loss.  The examiner opined that since the Veteran did not sustain hearing loss during the time that he was exposed to loud noise in service, it was less likely than not the hearing loss was caused by or the result of the noise exposure during service.  The examiner explained that the most comprehensive information currently available suggested that a delayed onset of hearing loss from noise exposure was unlikely.  The examiner noted that while the Veteran was likely exposed to hazardous noise during service, his hearing was normal at separation and four years after separation, indicating he had not sustained hearing loss at the time of exposure to the hazardous noise while in service.  

The Board finds that entitlement to service connection for a bilateral hearing loss disability is not warranted.  Although the Board concedes that the Veteran was exposed to hazardous noise during service, the preponderance of the evidence is against a finding of a nexus between that noise exposure and the hearing loss disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Veteran's hearing was normal at separation from service, and remained normal four years after separation from service.  While the Veteran's wife stated that the Veteran had a hard time hearing her when he was working on the flight line, it is unclear if that was due to the tinnitus the Veteran experienced.  Further, the Veteran testified he did not notice the hearing loss until he was in his thirties.  In addition, both VA examiners explicitly opined that it was less likely than not that the hearing loss was a result of or caused by noise exposure during service.  The examiners reviewed the entire medical record and took into account the lay statements by the Veteran in coming to that opinion.  However those statements did not provide objective evidence that the Veteran's current hearing loss disability was related to noise exposure in service.  The Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board acknowledges the statements of the Veteran regarding the onset of the hearing loss disability, and finds the Veteran competent to report symptoms, such as hearing loss, because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the issue in this case is outside the realm of common knowledge of a lay person, as a nexus is not obvious merely through observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds the VA examination opinions to be the most probative and persuasive evidence of record.  The VA examiners have medical training, and reviewed all the available medical records, including the Veteran's statements about the exposure to hazardous noise during service.  The Veteran has not submitted any contrary objective evidence suggesting that the hearing loss disability was caused or aggravated by an in-service incident.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection a hearing loss disability, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Heart Disability

The Veteran contends that part of his heart was damaged by a lung condition, also claimed as sleep apnea, which was caused by in-service exposure to aircraft exhaust and jet fuel.  The Board notes that sleep apnea is not service-connected.  

Service medical records indicate the Veteran's heart was normal upon entry to and separation from service.  The Veteran was first diagnosed with possible congestive heart failure in May 2009.  A July 2009 echocardiogram indicated congestive heart failure, normal left ventricular systolic function, mild pulmonary hypertension, and an interarterial septal aneurysm.  No structural cause for the heart failure was identified.

May 2010 VA medical records show a history of snoring and apneas, for which the Veteran was prescribed a continuous positive airway pressure machine.  The Veteran was not using the machine, and records indicated that doctors reviewed the potential dangers of untreated sleep apnea, such as stroke, biventricular congestive heart failure, cor pulmonale, and sudden death, with the Veteran.

A March 2011 echocardiogram found mild left ventricular hypertrophy, moderate right ventricular hypertrophy, and mild pulmonary hypertension.  The report indicated that the findings were compatible with chronic hypertension, and was indicative of congestive heart failure.  

At a hearing in July 2014, the Veteran reported he had a spot on his heart from not getting enough oxygen.  He stated he was diagnosed with congestive heart failure in 2011.  He also reported being diagnosed with sleep apnea, and that his wife noticed it right after service.  The Veteran stated a doctor indicated to him that sleep apnea caused the heart condition.  The Veteran stated that he believed that breathing in fumes while refueling helicopters during service led to his sleep apnea and heart problems, but admitted that no doctor had ever stated that the chemicals or fumes in service were related to either condition. 

At an October 2015 VA examination, the examiner noted that the Veteran had been treated for congestive heart failure since 2004, when he was also diagnosed with benign essential hypertension.  The examiner also noted 2009 and 2011 echocardiograms, which showed normal left ventricle mild pulmonary hypertension, normal left and right ventricular functions and pressures, and which revealed no structural cause for the congestive heart failure.  The examiner stated the etiology was unknown, but that obesity probably played a role.  The examiner stated there was no evidence that the Veteran had arteriosclerosis or coronary disease.  

At a December 2016 VA examination, the examiner noted diagnoses of congestive heart failure since 2009, and sleep apnea since 2008 or 2009.  The examiner also diagnosed hypertensive heart disease with congestive heart failure on examination.  The examiner stated that the congestive heart failure was etiologically related to obesity with hypertension and years of uncontrolled obstructive sleep apnea.  The examiner also stated the Veteran's heart had changes expected of someone with longstanding hypertension and morbid obesity.  Therefore, the examiner opined that the heart condition claimed was less likely than not incurred in or caused by service.  The examiner explained that the obstructive sleep apnea is thought to have pre-existed his treatment for sleep apnea, which began in 2009, and that obstructive sleep apnea, especially if untreated, is associated with hypertensive heart disease and pulmonary hypertension.  The examiner stated the greatest contributing factor for both hypertension and obstructive sleep apnea in this case is morbid obesity, which had been present since 1999.  Finally, the examiner concluded that a review of the medical records did not support the onset of sleep apnea or hypertension during service, and that the Veteran does not appear to have been morbidly obese during service.  Therefore, the current heart condition did not have its onset before or during service.

Based upon the evidence of record, the Board finds that a heart condition was not manifest during active service, and is not shown to have developed as a result of an established event, injury, or disease during active service.  There is no evidence in the service medical records of complaints, treatment, or diagnosis of the claimed heart disability.  The Veteran was diagnosed with congestive heart failure in 2009, more than one year after service.  No diagnosis of arteriosclerotic heart disease was ever made.  The VA examiners explicitly opined that the congestive heart failure was not related to service, but linked to morbid obesity, hypertension, and years of untreated sleep apnea, which are not service-connected.

The Board acknowledges the statements of the Veteran regarding the onset of the heart disability.  However, diagnosing and providing an etiology of congestive heart failure and hypertensive heart disease is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, any opinion by the Veteran regarding etiology of any heart disability is not competent because he does not have the training to opine on that medical issue.  The Board finds the December 2016 VA opinion to be the most probative and persuasive evidence of record.  The VA examiner has medical training, reviewed all the available medical records, including the Veteran's contentions the heart condition was related to working near jet fuel and inhaling fumes during service, and provided an opinion as to all claimed heart disabilities.  The Veteran has not submitted any contrary objective evidence suggesting that the heart disability had its onset during service, or was caused or aggravated by a service-connected disability.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a heart disability, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a heart disability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


